Citation Nr: 9933764	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-19 531 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1. Entitlement to service connection for liver disability.  
2. Entitlement to an initial rating in excess of 30 percent 
for exercise-induced asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from August 1988 to May 1997 
with nearly 5 years of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran testified before a hearing officer at a hearing 
at the RO in November 1998.  

At the November 1998 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
costochondritis.  The Board refers the claim to the RO for 
appropriate action.  

This decision addresses the claim of entitlement to a rating 
in excess of 30 percent for exercise-induced asthma, while 
the issue of entitlement to service connection for liver 
disability is addressed in the remand that follows.  


FINDINGS OF FACT

1. With respect to the veteran's asthma, pulmonary function 
tests show Forced Expiratory Volume in one second (FEV-1) 
of 80-percent predicted pre medication and 86-percent 
predicted post medication; the ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) is 76 percent pre medication 
and 82 percent post medication; the veteran requires 
approximately daily inhalation or bronchodilator therapy 
and occasional inhalation anti-inflammatory medication.  
2. The evidence does not show that the veteran has received 
courses of systemic (oral or parenteral) corticosteroids 
for his asthma or that he has required at least monthly 
visits to a physician for care of exacerbations of his 
asthma.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the veteran's exercise-induced asthma have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in March 1998 the RO granted 
service connection for exercise-induced asthma and assigned a 
10 percent rating effective from the day following the 
veteran's separation from service in May 1997.  The veteran 
appealed the initial rating.  Following the November 1998 
hearing and review of VA outpatient records, the hearing 
officer assigned an initial rating of 30 percent for the 
asthma effective from the day following separation from 
service in May 1997.  The veteran continued his appeal.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

The Board notes that the veteran's complete service medical 
records are not currently with his claims file, and that 
matter will be addressed in the remand that follows.  It is, 
however, the Board's judgment that the veteran's claim of 
entitlement to a rating higher than 30 percent for his 
service-connected asthma may be fairly decided on the 
evidence of record, because it concerns the status of the 
disability from the effective date of service connection, 
which is in May 1997.  The evidence of record is in the 
Board's judgment adequate for rating purposes.  Moreover, the 
Board is of the opinion that this issue presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's service-connected asthma. 

Briefly, available service medical records show that in early 
1995 the veteran was diagnosed as having asthma, and 
Proventil and Azmacort inhalers were prescribed on an as-
needed basis.  In his report of history for his February 1997 
separation examination, the veteran reported recurring 
problems with asthma and stated that he used a Proventil 
inhaler an average of 3 to 4 times a week depending on his 
activity.  

At a VA compensation and pension examination in December 
1997, the veteran reported the he experienced wheezing after 
running or excessive exercising and stated that he had an 
attack about once a month.  He said he had Proventil inhalers 
and Azmacort on an as-needed basis.  After clinical 
examination, the diagnoses included exercise-induced asthma.  
At VA pulmonary function tests in December 1997 FEV-1 pre 
medication was 80-percent predicted and FEV-1 post medication 
86-percent predicted.  Pre medication, FEV-1/FVC was 76-
percent predicted, and post medication it was 82-percent 
predicted.  The physician stated there was mild restrictive 
ventilatory defect and commented there was no significant 
improvement after broncho-dilator therapy.  

VA outpatient records show that in February 1998 when 
questioned about exercise, the veteran reported that he 
walked 11/2 miles 3 times a week without discomfort.  Later 
that month, on referral because of hemoptysis, the veteran 
complained of a non-productive cough when he was exposed to 
cold and said he occasionally wheezed and had episodic 
shortness of breath.  He said he had no weight loss.  On 
clinical examination of the lungs, there was wheezing on 
forced expiration.  The assessment was bronchial asthma.  The 
plan was to start Albuterol metered dose inhaler, 2 puffs, 4 
times a day, as needed, and to also start Azmacort metered 
dose inhaler, 3 puffs, 4 times a day.  

At the hearing at the RO in November 1998, the veteran 
testified that because of his asthma he was no longer able to 
run.  He said his most recent asthma outbreak had been in the 
week before the hearing and that his most severe outbreaks 
occurred when he was walking and had to use the inhaler.  He 
testified that he walked about 11/2 miles 3 times a week and 
depending on his pace he would have to use his Proventil 
inhaler.  He testified that a couple of puffs of the 
Proventil did a pretty good job and he would slow down.   He 
testified that besides the inhaler, he was on no other 
medication for the asthma.  

The veteran submitted a description of Azmacort from the 49th 
edition of the Physician's Desk Reference.  The veteran 
highlighted the statements that Azmacort Oral Inhaler is a 
glucocorticosteroid and that it is indicated only for 
patients who require chronic treatment with corticosteroids 
for the control of symptoms of bronchial asthma.  The 
description also states that Azmacort is an anti-inflammatory 
steroid and that it provides effective local steroid activity 
with minimal systemic effect.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  

Under the Rating Schedule, the diagnostic code for bronchial 
asthma provides that FEV-1 of 71- to 80-percent predicted, 
or; FEV-1/FVC of 71 to 80 percent, or; the requirement for 
intermittent inhalational or oral bronchodilator therapy 
warrants a 10 percent rating.  FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; the 
requirement for daily inhalational or oral bronchodilator, 
or; inhalational anti-inflammatory medication warrants a 30 
percent rating.  FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids warrants a 60 percent 
rating.  A 100 percent rating requires FEV-1 less than 40-
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

Review of the evidence outlined above shows pulmonary 
function tests have demonstrated FEV-1 of 80-percent 
predicted pre medication and 86-percent predicted post 
medication; FEV-1/FVC is 76 percent pre-medication and 82 
percent post-medication.  Even if only the pre-medication 
test results are considered, the test values do not show the 
level of impairment required for more than a 10 percent 
rating for asthma.  The record does show, however, that the 
veteran requires approximately daily inhalation or 
bronchodilator therapy and occasional inhalation anti-
inflammatory medication, and on that basis the criteria for a 
30 percent rating are met.  
The veteran asserts that with the application of 38 C.F.R. 
§ 4.7, he should be awarded a 60 percent rating for his 
exercise-induced asthma.  Based on information from the 
Physicians Desk Reference excerpt he points out that 
Azmacort's active ingredient is a glucocorticosteroid and 
that the inhaler, prescribed for the veteran, is indicated 
only for patients who required chronic treatment with 
corticosteroids for the control of bronchial asthma symptoms.  
The veteran is in effect asserting that this approximates 
intermittent (at least three times a year) courses of 
systemic (oral or parenteral) corticosteroids, which would 
warrant a 60 percent rating.  The Board notes, however, that 
the Physicians Desk Reference excerpt submitted by the 
veteran shows that although Azmacort is an anti-inflammatory 
corticosteroid, it provides local steroid activity with 
minimal systemic effect.  In view of the minimal systemic 
effect it cannot, by definition, be considered a systemic 
corticosteroid contemplated for the assignment of a 60 
percent rating.  
Finally, the veteran has testified that he has received all 
of his post-service treatment for his asthma from VA.  VA 
treatment records dated from September 1997 to December 1998 
show respiratory complaints in January 1998 and diagnosis of 
bronchial asthma with prescriptions for Albuterol and 
Azmacort inhalers in February 1998, but do not show the 
monthly or more frequent visits to a physician for care of 
exacerbation the asthma as required for a 60 percent rating.  
Thus, the Board concludes that the veteran's exercise-induced 
asthma does not meet or approximate the criteria for a 60 
percent rating, and the appeal must be denied.  

ORDER

A rating in excess of 30 percent for exercise-induced asthma 
is denied. 


REMAND

As noted in the foregoing decision, the veteran's complete 
service medical records are not currently with his claims 
file.  The DD Form 214 of record indicates the veteran had 
nearly 5 years of active service prior to August 1988.  
Service medical records with the claims file include the 
report of a July 1988 enlistment examination and additional 
later records, but the file includes no medical records 
pertaining to the veteran's earlier service.  Prior to the 
Board's consideration of the veteran's claim for service 
connection for liver disability, the RO should ascertain the 
dates of the veteran's prior active service and attempt to 
obtain service medical records for that period of service.  

Finally, the Board would remind the veteran of the elements 
of a well-grounded claim and his burden to satisfy those 
criteria.  That is, to satisfy the burden of establishing a 
well-grounded claim, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that a claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

It is important to note that if the veteran has not submitted 
evidence of a well-grounded claim, the claim must fail, and 
VA has no duty to assist, and may not assist, the veteran in 
the development of the claim, including providing additional 
medical examination or medical opinion.  See Morton v. West, 
12 Vet. App. 477 (1999); see also Epps, supra; Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should ascertain and document 
the veteran's dates of active service 
prior to August 1988 and should also 
attempt to obtain and associate with 
the claims file the veteran's service 
medical records for that period of 
active service.  The RO should 
document fully all actions it takes to 
assure that the veteran's complete 
service medical records are obtained.  
2. The RO should contact the veteran and 
request that he identify all VA 
medical facilities at which he has 
received treatment or evaluation for 
his claimed liver disability at any 
time since service.  The RO should 
thereafter obtain all identified 
records and associate with the claims 
file any that have not been obtained 
previously.  
3. The RO should inform the veteran of 
the evidence required to establish 
that his service connection claim is 
well grounded and provide him the 
opportunity to submit additional 
evidence in support of his claim.  
4. Thereafter, after undertaking any 
indicated development, the RO should 
readjudicate the claim of entitlement 
to service connection for liver 
disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

